DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 78-102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 11,208,313. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application would have been anticipated by the patented invention as this Application is merely a broader version of the patent above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 78-82, 88, 89, and 93-98 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracy (US Patent No. 4,218,014).
Re: Claim 78, Tracey discloses the claimed invention including A post-mix drink dispenser, comprising:
a mixer (10) securable to a drink dispensing system, the mixer including at least one beverage concentrate inlet (at 23), and, for each provided beverage concentrate inlet, a corresponding beverage concentrate outlet (38) (Fig. 1);
a diluent pathway (12) running through a diluent channel (Fig. 1, Col. 3, lines 56, diluent);
a nozzle housing (19) securable in place about the mixer body, the nozzle housing being adapted for receiving a diluent flowing from the diluent channel and a beverage concentrate flowing from the mixer and for directing the diluent and the beverage concentrate from the nozzle housing (Fig. 1-2); and
a vent (52) formed in the nozzle housing, the vent being configured for air transfer between an interior and an exterior of the nozzle housing concurrent with the nozzle housing receiving the diluent and the beverage concentrate (Fig. 1, Col. 5, lines 61-62, air vent). 
Re: Claim 79, Tracy discloses the claimed invention including the vent through the air transfer between the interior and the exterior of the nozzle housing concurrent with the nozzle housing receiving the diluent and the beverage concentrate equalizes air pressure within the nozzle housing with ambient air pressure exterior of the nozzle housing (Fig. 1, Col. 5, lines 61-62, the air vent part of nozzle housing is inherently capable of this).
Re: Claim 80, Tracy discloses the claimed invention including the vent through the air transfer between the interior and the exterior of the nozzle housing concurrent with the nozzle housing receiving the diluent and the beverage concentrate creates a uniform and unimpeded flow of the diluent and the beverage concentrate from the nozzle housing (Fig. 1, Col. 5, lines 61-62, the air vent part of nozzle housing is inherently capable of this).
Re: Claim 81, Tracy discloses the claimed invention including   the air transfer between the interior and the exterior of the nozzle housing concurrent with the nozzle housing receiving the diluent and the beverage concentrate comprises the vent communicating air from the exterior of the nozzle housing to the interior of the nozzle housing in order to replace air exiting from the nozzle housing with the diluent and the beverage concentrate ((Fig. 1, Col. 5, lines 61-62, the air vent part of nozzle housing is inherently capable of this).
Re: Claim 82, Tracy discloses the claimed invention including the air communicated into the interior of the nozzle housing by the vent to replace air exiting from the nozzle housing prevents a fluid seal from forming at an outlet of the nozzle housing (Fig. 1, Col. 5, lines 61-62, the air vent part of nozzle housing is inherently capable of this).
Re: Claim 88, Tracy discloses the claimed invention including the mixer includes at least one beverage additive inlet (13-18), and, for each provided beverage additive inlet, a corresponding beverage additive outlet (Fig. 1-2, Col. 4, lines 3-5, 30-34, inlet and outlet for additives).
Re: Claim 89, Tracy discloses the claimed invention including the mixer includes at least one diluent inlet (33) and a diluent outlet (34) in fluid communication with each provided diluent inlet whereby the diluent outlet communicates with the diluent channel (Fig. 1-2, Col. 3, lines 56-59, inlet and outlet for diluent). 
Re: Claim 93, the device of Tracy is inherently capable of performing the claimed method as evidenced in the rejection of claim 78 above including flowing a quantity of beverage concentrate from a concentrate outlet into a nozzle housing (Col. 6, lines 41-47, concentrate out of outlet) ; flowing a quantity of diluent into the nozzle housing external of the concentrate outlet (Col. 6, lines 15-20,45-47, diluent flows); directing the diluent and the beverage concentrate from the nozzle housing (Col. 6, lines 45-55, diluent and concentrate flow out of housing); and transferring air between an interior and an exterior of the nozzle housing concurrent with the nozzle housing receiving the diluent and the beverage concentrate (Col. 5, lines 61-62, air vent).
Re: Claim 94, the device of Tracy is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 79.
Re: Claim 95, the device of Tracy is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 80.
Re: Claim 96, the device of Tracy is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 81.
Re: Claim 97, the device of Tracy is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 82.
Re: Claim 98, the device of Tracy is inherently capable of performing the method recited in this claim including a vent (52) through the nozzle housing (Fig. 1, Col. 5, lines 61-62, air vent).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 83-87 and 99-101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (US Patent No. 4,218,014) as applied to claim 78 above, and further in view of Ziesel (US Patent No. 7,665,632).
Re: Claim 83, Tracy discloses the claimed invention except for the vent including a channel. However, Ziesel discloses a vent comprises an air channel (150) through the nozzle housing configured for air transfer between the interior and the exterior of the nozzle housing concurrent with the nozzle housing receiving the diluent and the beverage concentrate (Fig. 6, Col. 4, lines 5-8, the air is a channel).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include an air channel for a vent as taught by Ziesel, since Ziesel states in column 4. Lines 6-8 that such a modification extends the vent along the length of the nozzle hosing and above the point of mixing to help prevent fluid from entering into the vent.
Re: Claim 84, Tracy in view of Ziesel discloses the claimed invention including the air channel through the nozzle housing projects into the nozzle housing and terminates at a location within the nozzle housing that prevents an ingress of the diluent and the beverage concentrate to the vent as the diluent and the beverage concentrate flow into the nozzle housing (Ziesel: Fig. 6, Col. 4, lines 5-15, air channel extends to a location above for preventing ingress). 
Re: Claim 85, Tracy in view of Ziesel discloses the claimed invention including the air channel through the nozzle housing projects into the nozzle housing and terminates at a location within the nozzle housing beyond the diluent channel that prevents an ingress of the diluent and the beverage concentrate to the vent as the diluent and the beverage concentrate flow into the nozzle housing (Ziesel: Fig. 6, Col. 4, lines 5-15, air channel extends to a location above for preventing ingress).
Re: Claim 86, Tracy in view of Ziesel discloses the claimed invention including the air channel comprises a wall (160) formed within the nozzle housing that diverts the diluent flowing from the diluent pathway about the vent thereby preventing an ingress of the diluent and the beverage concentrate to the vent as the diluent and the beverage concentrate flow into the nozzle housing (Ziesel: Fig. 6, Col. 4, lines 5-15, air channel with wall extends to a location above for preventing ingress).
Re: Claim 87, Tracy in view of Ziesel discloses the claimed invention including the air channel is oriented downward and toward a central vertical axis running through the nozzle housing such that the air channel is configured to contain flow through the vent of the diluent and the beverage concentrate when the nozzle housing becomes partially or fully occluded (Ziesel: Fig. 6, Col. 4, lines 5-15, air channel extends to a location above for preventing ingress).
Re: Claim 99, the device of Tracy is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 85.
Re: Claim 100, the device of Tracy as modified by Ziesel is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 86 including transferring air comprises maintaining an air pocket about the concentrate outlet as the diluent and the beverage concentrate flows from the nozzle housing (Ziesel: Fig. 6, Col. 4, lines 5-15, wall above air channel creates a pocket).
Re: Claim 101, the device of Tracy as modified by Ziesel is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 86 including maintaining the air pocket comprises equalizing air pressure within the nozzle housing with ambient air pressure exterior of the nozzle housing (Ziesel: Fig. 6, Col. 4, lines 5-15, wall above air channel creates a pocket).
Claim(s) 90-92 and 102 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy (US Patent No. 4,218,014) as applied to claim 78 above, and further in view of Ludovissie et al. (US 2005/0115989 A1).
Re: Claim 90, Tracy discloses the claimed invention including a diffuser (42, 45, 46) adapted to organize flows of the diluent along an interior surface of the nozzle housing (Col. 6, lines 18-32, diffuser organizes diluent flow along an interior surface of the nozzle) except for organizing flow into multiple substantially uniform individual flows. However, Ludovissie discloses a diffuser (160) adapted to organize flows of the diluent along an interior surface of the nozzle housing into multiple substantially uniform individual flows (Fig. 13, Para. 43, diffuser organizing the flow of diluent into multiple individual flows).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a diffuser as taught by Ludovissie, since Ludovissie states in paragraph 43 that such a modification prevents swirling of diluent liquid downward along the surface to provide a generally laminar flow of diluent for mixing with the concentrate.
Re: Claim 91-92, Tracy in view of Ludovissie discloses the claimed invention including the diffuser comprises a plurality of vertically oriented fins (160) disposed radially about the interior surface of the nozzle housing (Ludovissie: Fig. 13).
Re: Claim 102, the device of Tracy as modified by Ludovissie is inherently capable of performing the method recited in this claim as evidenced in the rejection of claim 90 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang, Tachibana, Fox, Stratton, Siccardi, and Harrison are cited disclosing vent means for nozzle of dispensing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754